Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 01/24/2022 to claims are accepted and entered. In this amendment, claims 1-2 and 9 have been amended; claim 7 has been canceled; and claim 13 has been added. In response, the 112 and 101 rejections are withdrawn.   
Allowable Subject Matter 
3.	Claims 1-6 and 8-13 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
a.	In regards to the 101 rejection: The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus claims 1-6 and 8-13 are eligible.
b.	The prior art of record Maeda teaches for most steps of anomaly detection method and anomaly detection system including a modeling learning data.
	The prior art of record Suleiman et al (US 2014/0258187) discloses a product for generating database cluster health alerts using machine learning, measuring and comparing to the learned model. 
	The prior art of record James et al (US patent 7080290) discloses diagnostics and prognostics in an instrument system which can provide sensor data and discrete measurements embedded in models.
Claims 1 and 9: “receiving a signal subset U* from input signal set U having tags with not normal signals and tags with fault information from input S to be restored, receiving a first learning signal subsets X* from input signal set X having tags with normal signals corresponding to signal set U having tags with not normal signals; generating a second learning signal subset Xs having tags with not normal signals and receiving the first learning signal subset X* with remaining tags other than tags with not normal signals; analyzing a feature of the learning signal set X based on the feature information F that is extracted from the first learning signal subset X* to generate recovery information P using X*, Xs, and F; and using machine learning to select an optimum recovery model Y by matching the feature of the learning signal set X with the recovery models generated through the recovery information P to estimate and recover normal signals for the one or more tags that are not normal, and uses the normal signals and the first learning signal subset X* as the learning data”; and Claim 13: “generating a signal set U* from signal set U having tags with not normal signals by removing from the signal set U the one or more tags that contain the fault data; generating a first learning signal subset X* from signal set X having tags with normal signals by removing from the learning signal set X tags of the normal signal tags corresponding to the one or more tags that are not normal in signal set U; generating a second learning subset Xs containing only signals from the one or more signal tags that are not normal; using a modeling device to receive X* and Xs to generate recovery information for restoring each fault signal of the one or more tags that are not normal”

Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LYNDA DINH/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                  












0